DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017903921, filed on 27 September 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 March 2020, 1 November 2021, and 9 February 2022, is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  54, 56-63, 66-68, and 70-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 57 recites the broad recitation “wherein the oxidant is dissolved oxygen provided via aeration or oxygenation”, and the claim also recites “is preferably between 0.1 and 100 mg/L in solution, more preferably between 2 and 30 mg/Lin solution.” which is the narrower statement of the range/limitation.
Claim 61 recites the broad recitation “wherein the acidic solution has a pH range of between 0 and 6”, and the claim also recites “preferably between 2 and 6, more preferably between 1 and 3” which is the narrower statement of the range/limitation. 
Claim 68 recites the broad recitation “wherein the recovery step is conducted from -10 °C to 200 °C”, and the claim also recites “preferably from 0°C to 100°C”, and further recites “more preferably between 20 °C to 65°C” which are narrower statements of the range/limitation. 
Claim 70 recites the broad recitation “wherein the recovery step is conducted at a pressure between 0.01 bar to 1000 bar”, and the claim also recites “preferably between 0.5 and 1.5 bar” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, prior art teaching the broad recitations listed above is considered sufficient to read on the claimed range limitations. Correction is required.
Regarding claim 54 the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the glycine-thiourea solution is produced by dissolving glycine in thiourea solution at a minimum 1: 1 molar ratio of Glycine:Thiourea is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 56 the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the oxidant is selected from the listed oxidants is being interpreted as optional. Claims 57-60 are rejected due to their dependence on claim 56. Correction is required. See MPEP § 2173.05(d).
Claim 58 recites the limitation "lixiviating solution" in line 4.  There is insufficient antecedent basis for this limitation in the claim and parent claims 56 and 52. For the purpose of Examination, the “lixiviating solution” is understood to mean the acidic solution containing a lixiviant in claim 52, however correction is required.
Claim 59 recites the limitation “selected from hydroxyl-carboxylic acids … and EDTA and any ferric chelating reagents”. The repeated use of the term “and” makes ambiguous whether the stabilizing reagent is:
Selected from any of hydroxyl-carboxylic acids, di-and polycarboxylic acids, EDTA, and any ferric chelating reagents, (i.e. 4 alternatives may be used as the stabilizing agent) or 
Selected from any of hydroxyl-carboxylic acids, di-and polycarboxylic acids, EDTA, any of which also requires the inclusion of ferric chelating reagents (i.e. the stabilizing reagent may be: hydroxyl-carboxylic acids with ferric chelating reagents, di-and polycarboxylic acids with ferric chelating reagents, or EDTA with ferric chelating reagents)
Correction is required.
Regarding claim 59, the term "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, limitations listed in parentheses following “e.g.” are being interpreted as optional. See MPEP § 2173.05(d).
Regarding claim 62 the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the pH modifier is sulfuric acid is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Claim 62 recites the limitation "lixiviating solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim and parent claim 52. For the purpose of Examination, the “lixiviating solution” is understood to mean the acidic solution containing a lixiviant in claim 52, however correction is required.
Regarding claim 63, the phrases "such as" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. Therefore, the use of electronic or electrical scrap, mining waste, or tailings is being interpreted as optional. Correction is required. Correction is required. See MPEP § 2173.05(d). 
Regarding claim 66 (i) the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the uncrushed particles are smaller than 200 mm is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 66 (ii) the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the coarse crushed particles are preferably smaller than 25 mm is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 66 (iii) the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the fine crushed, particles are smaller than 4 mm is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 66 (iv) the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the particles are smaller than about 0.1 mm/100 micrometre is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 66 (v) the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, wherein the leaching particles are smaller than 100 micrometres is being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
Regarding claim 67, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, the performing of the recovery step at an ambient or mildly elevated temperature are being interpreted as optional. Correction is required. See MPEP § 2173.05(d).
The term “mildly” in claim 67 is a relative term which renders the claim indefinite. The term “mildly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is indefinite what a “mildly elevated temperature” would comprise. For the purpose of Examination, any temperature above ambient temperature (~15-25 C) is considered to read upon the claim. Correction is required. 
Regarding claim 71, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, the use of zinc cementation, ion-exchange, solvent extraction, organic solvents, activated carbon, molecular recognition resins, or coated adsorbents as the recovery step is considered optional. Correction is required. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-57, 61-64, and 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20140212346 A1).
Regarding claims 52 and 55, Xia teaches a process of leaching precious metals (Title), from materials containing quantities of such metals, e.g. metal ores, waste industrial and consumer products, and the like [0001]. Xia further teaches an aqueous lixiviant contains an organic compound that serves as a copper ligand [0012], where examples of suitable organic compounds that serve as copper ligands include amino acids [0013] extracting at least one precious metal from a material, thereby forming a leachate [0012], and further teaches the leaching process includes the use of thiourea as a secondary lixiviant [0008]. Xia further teaches extracting the precious metal from the leachate [0012]. Xia further teaches the lixiviant may have a pH from 5-14 [0040]. Xia further teaches the addition of thiourea at the same time as amino acid [0100, 0104] in an agitated vessel [0039]. Xia further teaches that thiourea has a beneficial effect on the kinetics of the leaching, and thiourea reacts with the copper ligand [0048,0135]. The Examiner notes that while Xia is silent to the formation of an amino acid-thiourea compound, the instant application discloses that “aqueous amino acid-thiourea compound may be formed in situ in solution by mixing the reagents in the solution” (page 3 lines 16-17, instant specification), and as Xia teaches mixing amino acid and thiourea, one of ordinary skill would recognize that the mixing of thiourea and amino acid taught by Xia must result in the same production of an amino acid-thiourea compound, reading on comprising an amino acid-thiourea compound and wherein the amino acid-thiourea compound is formed in situ in solution. See MPEP 2112 § (III-V).
	Xia teaches a pH range from 5-14. This overlaps the claimed limitation of an “acidic solution” (i.e. pH < 7). The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 53, Xia teaches the amount of thiourea that may be added can vary, a concentration range of 5 mM to 300 mM [0049]. This corresponds with 0.3806-7.612 g/L of thiourea. Xia further teaches the ligand forming compound may be glycine and is normally used at a concentration in the range of 0.05 to 1000 mmol/L [0037]. This corresponds with 0.0037535 -75.07 g/L of glycine.
Xia teaches a concentration of glycine from 0.0037535 -75.07 g/L. This overlaps the claimed range of 0.01-250 g/L. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 54, Xia teaches the creation of an amino acid-thiourea compound as discussed regarding claim 52 above, and that the amino acid is selected from a group including glycine [0013], thus reading on a glycine-thiourea compound. The Examiner notes that the use of the term “preferably” creates ambiguity regarding whether the glycine-thiourea compound of the claimed invention must be produced by dissolving glycine in thiourea solution at a minimum 1:1 molar ratio Glycine:Thiourea (see 112(b) rejection above), thus Xia is considered to read upon the claim in its entirety as presented.
Regarding claim 56, Xia teaches increasing the rate or concentration of dissolved oxygen [0008], which is achieved by adding oxygen, air, an oxygen rich gas, or oxygen-generating chemicals (e.g. H2O2), or the like to the leaching solution [0051]. 
Regarding claim 57, Xia teaches the concentration of oxygen should be desirably above 12.5 ppm (equivalent to above 12.486 mg/L).
Xia teaches a concentration of oxygen above 12.486 mg/L. This overlaps the claimed range of 0.1-100 mg/L. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 61, Xia teaches the pH of the lixiviant solution may, for example, be in a range of pH 5-14 [0040]. 
Xia teaches a pH from 5-14. This overlaps the claimed range of 0-6. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 62, Xia teaches the addition of sulfuric acid during the leaching step in Example 1 (Tables 3 and 4). The Examiner notes that while Xia is silent to the purpose of the addition of sulfuric acid, one of ordinary skill would recognize the addition of sulfuric acid to a solution would modify its pH.
Regarding claim 63, Xia teaches recovering precious metals from metal ores, waste industrial and consumer products, and the like ((a) ore, (b) waste material; [0001]).
Regarding claim 64, Xia teaches the process is effective for leaching precious metals from ores, including ores containing sulfides [0042]. Xia further teaches in Example 2 treating a high-grade oxide gold ore with the process [0137].
Regarding claim 66, Xia teaches using a glass reactor for leaching that is agitated by a stirrer (agitated tank leaching, [0067]), where 85.76% of particles have a diameter less than 74 microns (Table 2, [0065]). Xia further teaches leaching may alternatively be carried out whereby a heap of the material is drip treated without pre-grinding or pre-preparation [0014].
Regarding claim 67, Xia teaches the processes need only ambient or mildly elevated temperatures [0020].
Regarding claim 68, Xia teaches in one form the leaching step is carried out in a range of 30-50 °C [0012].
Regarding claim 69, Xia teaches the process to be performed under ambient pressure [0020].
Regarding claim 70, Xia teaches the pressure to be preferably 1 atmosphere (1.01325 bar) [0008].
Regarding claim 71, Xia teaches the recovery of the precious metals, such as gold, from the leachate can be realized by any suitable method, e.g. cementation, resin ion exchange, solvent extraction, and carbon adsorption processes [0041].
Claims 58, 60, 65, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 52 or 56 above, and further in view of Eksteen (WO 2016141438 A1).
Regarding claims 58 and 60, Xia teaches increasing the yield of metal extraction compared to an unmodified process by increasing the dissolved oxygen content of the leaching solution by adding oxygen, air, an oxygen rich gas, or oxygen-generating chemicals (eg. hydrogen peroxide) or the like [0051], but does not teach the use of an oxidant comprising metal ions and the lixiviating solution to comprise stabilizing regent.
Eksteen teaches a process for selective recovery of chalcophile group elements (Title), where a material containing a chalcophile group element is contacted with a lixiviant comprising an amino acid (page 5 line 28 – page 6 line 4), where the amino acid in its simplest form, the R-group is only hydrogen, in which case the molecule reverts to the simplest primary α-amino-acid, glycine (page 8 lines 21-22), and a thiourea catalyst (page 11 lines 8-15). Eksteen further teaches in all cases where the catalyst is added, the weight ratio of amino acid to the catalyst is greater than 2:1 (page 11, lines 22-23), which for glycine as the amino acid and thiourea as the catalyst, corresponds to a molar ratio of 1.972:1 (an excess of amino acid). Eksteen further teaches It may be beneficial to add copper salts (e.g. cupric sulfate) to the leachant, which is beneficial when chalcophile group elements are in oxidizable form (page 16 lines 5-8). Eksteen further teaches the copper to participate in reactions as ions (metal ions; page 16 lines 13-15), and to form a stable complex with glycinate (the lixiviating solution comprises a stabilizing reagent to increase the stability of the metal ions, wherein the stabilizing reagent comprises amino acids). Eksteen further teaches the cupric glycinate complex creates a very useful redox-couple, whereby the cupric glycinate complex can serve as an oxidant to oxidise minerals (particularly CPM metals and sulfides), itself being reduced to the cuprous glycinate form which, in turn, gets re-oxidised to cupric glycinate by air, oxygen (or oxygen-enriched air), hydrogen peroxide or alternative oxidants (page 16 lines 15-19), and may accelerate the leaching reactions (page 16 line 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xia to include the copper ion oxidant stabilized by glycine taught by Eksteen, to accelerate the leaching reaction. Doing so would have been further obvious as Xia teaches the use of oxygen, air, an oxygen rich gas, or oxygen-generating chemicals to improve the extraction yield of leaching, and Eksteen teaches that the cupric glycinate complex is reoxidized by air, oxygen (or oxygen-enriched air) or hydrogen peroxide.
Regarding claim 65, Xia teaches heap leaching may be carried out whereby a heap of the material is drip treated without pre-grinding or pre-preparation [0014], but is silent to wherein the process may be performed on ore in situ.
Eksteen teaches the leaching may take place "in situ" or "in place" (i.e., in the underground rock mass through use of a well-field) (page 12 lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leaching process of Xia to leach chalcophile group elements from chalcophile containing materials in situ, with the predictable advantage of recovering chalcophile elements from ore without requiring mining and transportation of ore from underground to the Earth’s surface, reducing cost and potential negative environmental effects. Doing so would have been further obvious as Xia teaches leaching ore without grinding or preparation, where one of ordinary skill would recognize unground and unprepared ore to be analogous to ore located underground with the exception of whether the ore is located above or below ground, further indicating the suitability of the process of Xia for treating ore in situ.
Regarding claim 72, Xia teaches recovery steps from the leachate can be realized by any suitable method, e.g. carbon adsorption, resin ion exchange, chemical reduction, and solvent extraction processes [0041]. Xia further teaches [following the recovery step] the leaching solution is normally recycled, and only a small percentage of residual thiourea will have to be discharged, e.g. into tailing ponds and if necessary from the point of view of environmental concerns, bacteria that consume thiourea and other chemicals (e.g. thiosulfate and amines) may be introduced to such ponds for further reducing the concentrations of such chemicals [0050]. Xia is silent to regeneration of the amino acid-thiourea lixiviant.
Eksteen teaches the recovery step may comprise chemical recovery of the CPM such as by recovering the metal in a solid state (page 17 lines 11-13), or into another non-aqueous phase by ion exchange, solvent extraction, or granular activated carbon [adsorption] (page 17 lines 19-22). Eksteen further teaches the recovery step may also include regeneration of the glycine lixiviant, where the amino acid can then be recycled and reused (page 17 lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate lixiviant as taught by Eksteen in the recovery step of Xia, as doing so would predictably reduce the consumption of fresh reagents of the process, reducing cost and the amount of waste solvent generated by reducing the need for bacterial treatment of tailing ponds in Xia. Doing so would have been further obvious as Xia and Eksteen teach the same type of recovery step (the step during which regeneration of lixiviant occurs). Doing so would be further obvious as Xia teaches recycling of the leaching solution after metal recovery, and Eksteen teaches the regeneration of lixiviant to be a form of recycling of the amino acid.
Claims 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 56 above, and further in view of Clough (US 5279803 A).
Regarding claims 58-59, Xia teaches increasing the concentration of dissolved oxygen [0008], by adding oxygen, air, an oxygen rich gas, or oxygen-generating chemicals (e.g. H2O2), or the like to the leaching solution [0051], where the addition of the oxidant increases the yield of extraction [0051]. Xia does not teach the use of a metal ion oxidant and wherein the lixiviating solution comprises a stabilizing reagent.
Clough teaches precious metal recovery from carbonaceous ores (Title), which involves contacting metal ore with at least one added metal component to promote oxidation of the ore in order to liberate metal from the ore (Col. 1 lines 55-66) by forming a redox couple (Col. 2 line 3). Clough further teaches the redox couples comprise metals in an ionic oxidation state (oxidant selected from metal ions; Col. 2 lines 7, 10, 13, 16, 20). Clough further teaches redox couples are preferably selected from metal complexes with ligands (Col. 4 lines 30-39), and that any suitable ligand system may be employed (Col. 5 lines 33-34), wherein particularly preferred are ligands of citric acid or tartaric acid (solution comprises stabilizing reagent, wherein the stabilizing reagent is selected from hydroxyl-carboxylic acids; Col. 5 lines 49-50). Clough further teaches the use of a secondary oxidant such as molecular oxygen (in air or enriched air), or inorganic oxidant components containing oxygen (Col. 7 lines 38-43), to maintain or form the metal redox couple or produce or regenerate at least a portion of the metal redox couple (Col. 7 lines 28-33). Clough further teaches improved yields or recoveries of metal are achieved, and the process is easier to operate and control (Col. 2 lines 42-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a metal ion redox couple oxidant as taught by Clough in the process of Xia, in order to further promote oxidation as taught by Clough. Doing so would have been further obvious as Clough and Xia both teach the addition of gaseous oxygen as an oxidant to improve leaching efficiency, thus the use of metal redox couple that enhances the oxidation effect of the gaseous oxygen oxidant is in line with the goal of Xia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733      


/VANESSA T. LUK/Primary Examiner, Art Unit 1733